DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/26/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ken Saito (US 20130139225 A1) in view of Bernard Kucinski et al (US 6684052 B2).

Regarding claim 1, Saito discloses a relay server (Fig. 1 numeral 50) comprising: 
one or more controllers (Fig. 1 numeral 60) configured to: 
receive a first service request from a communication device, the first service request being a signal for requesting provision of a first service from a first service providing server (¶ [47] MFP requesting access to service provider via a relay server), the first service being a service to store first target data sent by the communication device in the first service providing server (¶ [52] “The e-mail EM is a request for instructing the service providing server 100 to store (e.g., upload) the specific image data” which indicates the server is a service for storing data); 
in a case where the first service request is received from the communication device, send a sending instruction to the communication device (¶ [50]), the sending instruction being for instructing to send the first target data to the first service providing server (¶ [50-51] instructing where to send the data to be stored), wherein in a case where the communication device receives the sending instruction from the relay server, the communication device sends the first target data to the first service providing server without an intervention of the relay server (¶ [52]); 
receive a second service request from the communication device, the second service request being a signal for requesting provision of a second service from a second service providing server different from the first service providing server (¶ [33]; see also ¶[44] describing the registration of the second server; accessing each server requires the same request/response processing); and 
in a case where the second service request is received from the communication device, send the second target data received from the communication device to the second service providing server (¶ [44] indicating transmitting data to the second service is identical to the steps taken for transmitting to the first service provider utilizing server name and access token to specify the desired server).
Saito fails to explicitly disclose the second service being a service to execute image analysis of second target data sent by the communication device and output a result of the image analysis.
Kucinski et al, in the same field of endeavor of providing a storage service at a server for input image data (Abstract), teaches the service being a service to execute image analysis of second target data sent by the communication device and output a result of the image analysis (Col. 5 lines 21-27 and Col. 5 lines 38-40).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the invention was disclosed by Saito comprising a relay server which receives a second service request from the communication device, the second service request being a signal for requesting provision of a second service from a second service providing server different from the first service providing server to utilize the teachings of Kucinski et al which teaches the second service being a service to execute image analysis of second target data sent by the communication device and output a result of the image analysis as an image analysis server is a conventional type of service needed in image processing networks to confirm proper output of desired images.

Regarding claim 2, Saito discloses the relay server as in claim 1, wherein the sending instruction includes first position information in the first service providing server, the first position information indicates a position where the first target data is to be stored (¶ [52] uploading/storing data in accordance with e-mail address destination information), and in the case where the communication device receives the sending instruction from the relay server, the communication device sends the first target data, without an intervention of the relay server, to the first service providing server with the first position information included in the sending instruction as a destination (¶ [52]; Fig. 2 e-mail including image data sent to service providing server).

Regarding claim 18, Saito discloses a non-transitory computer-readable recording medium storing computer-readable instructions for a relay server (¶ [29]), wherein the computer-readable instructions, when executed by a processor of the relay server, cause the relay server to: 
receive a first service request from a communication device, the first service request being a signal for requesting provision of a first service from a first service providing server, the first service being a service to store first target data sent by the communication device in the first service providing server (see rejection of claim 1); 
in a case where the first service request is received from the communication device, send a sending instruction to the communication device, the sending instruction being for instructing to send the first target data to the first service providing server, wherein in a case where the communication device receives the sending instruction from the relay server, the communication device sends the first target data to the first service providing server without an intervention of the relay server (see rejection of claim 1); 
receive a second service request from the communication device, the second service request being a signal for requesting provision of a second service from a second service providing server different from the first service providing server, the second service being a service to execute image analysis of second target data sent by the communication device and output a result of the image analysis (see rejection of claim 1); and 
in a case where the second service request is received from the communication device, send the second target data received from the communication device to the second service providing server (see rejection of claim 1).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-17 and 19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a relay server configured to receive a first service request from a communication device, in a case where the first service request is received from the communication device, send a sending instruction to the communication device, the sending instruction being for instructing to send the first target data to the first service providing server, wherein in a case where the communication device receives the sending instruction from the relay server, the communication device sends the first target data to the first service providing server without an intervention of the relay server; receive a second service request from the communication device, the second service request being a signal for requesting provision of a second service from a second service providing server different from the first service providing server, the second service request including second target data to be sent from the communication device to the second service providing server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
May 26, 2022